UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1000



BENEDICTA I. ABODE,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-376-812)


Submitted:   June 15, 2005                 Decided:   July 11, 2005


Before LUTTIG, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Marc Seguinót, THE HELEIN LAW GROUP, LLP, McLean, Virginia, for
Petitioner. Peter D. Keisler, Assistant Attorney General, Papu
Sandhu, Senior Litigation Counsel, Theodore C. Hirt, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Benedicta I. Abode, a native and citizen of Nigeria,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)   denying   her   motion   to   reopen   immigration

proceedings. We have reviewed the record and the Board’s order and

find that the Board did not abuse its discretion in denying Abode’s

motion.   See 8 C.F.R. § 1003.2(a) (2005).     Accordingly, we deny the

petition for review for the reasons stated by the Board.          See In

re: Abode, No. A75-376-812 (B.I.A. Nov. 30, 2004).           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                        PETITION DENIED




                                 - 2 -